DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims (1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “In rejecting claim 5, the Examiner alleges that Gejpe/ discloses, in paragraphs [0040], “categorizing the plurality of input data points into a set of clusters based on at least one of temporal similarity and spatial similarity; and propagating the plurality of annotations for each data point in a cluster to remaining data points in the cluster.” Applicant respectfully disagrees.
Paragraph [0040] of Gejpe/ discloses that:
a similarity graph can advantageously be produced for the further determination of the similarities between two data points of the training data on the basis of the feature space, for example, two items of image data. Here, similarity groups are associated graphically. Typically, this method is not reliant on preliminary classification Knowledge and is consequently free from being influenced by an incorrect classification.  As illustrated above, Geipe/ discloses producing a similarity graph between two data points. However, Geipe/ fails to disclose aspects relating to temporal and spatial similarity.  Further, in Gejpe/, for the purposes of calculating the similarities between two data points of the training data, use is made of a metric, a distance function or a kernel, for example. Here, at least the two data points are used as input values for obtaining a positive value as an output value, which describes the distance between the values, the similarity between the data points corresponding to a reciprocal value thereof. In certain embodiments, use can be made not only of the information from the specified two data points but also of information from other data points, preferably all other data points of the dataset for the purposes of calculating the similarities.  On the contrary, the instant application discloses (See applicant’s remarks dated 2/8/22 pages 11-13.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        February 12, 2022